People v Smith (2022 NY Slip Op 06724)





People v Smith


2022 NY Slip Op 06724


Decided on November 23, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
ROBERT J. MILLER
DEBORAH A. DOWLING
BARRY E. WARHIT, JJ.


2018-12451
 (Ind. No. 5526/18)

[*1]The People of the State of New York, respondent,
vSean Smith, appellant.


Patricia Pazner, New York, NY (Michael Arthus of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Michael Bierce of counsel; Marielle Burnett on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (William Miller, J.), rendered September 7, 2018, convicting him of grand larceny in the fourth degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that his negotiated sentence of an indeterminate term of imprisonment of one to three years constitutes cruel and unusual punishment under the state and federal constitutions in light of the immigration consequences of his sentence. This contention is unpreserved for appellate review (see CPL 470.05[2]; People v Pena, 28 NY3d 727, 730; People v Seenarine, 206 AD3d 765, 766; People v Brissett, 196 AD3d 642, 642-643) and, in any event, without merit (see Fong Yue Ting v United States, 149 US 698, 730; People v Seenarine, 206 AD3d at 766).
The sentence imposed was not excessive (see People v Seenarine, 206 AD3d at 766;
People v Janvier, 186 AD3d 1247, 1251-1252; People v Suitte, 90 AD2d 80).
BARROS, J.P., MILLER, DOWLING and WARHIT, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court